UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4798


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ODELL MARTIN, JR., a/k/a Teazy,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:12-cr-00513-JFA-22)


Submitted:   October 29, 2014             Decided:   November 13, 2014


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey   Mikell  Johnson,   Eutawville, South  Carolina,   for
Appellant. John David Rowell, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Odell Martin, Jr., appeals his sentence of 240 months’

imprisonment     imposed    after    he       pleaded    guilty,       pursuant      to   a

written plea agreement, to one count of conspiracy to conduct a

pattern   of    racketeering      activity,      in     violation      of     18    U.S.C.

§§ 1962(d) and 1963(a) (2012).                Martin’s counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious grounds for appeal but questioning

whether   the    district    court      erred    in   finding     that       an    alleged

armed robbery was relevant conduct for sentencing.                       Martin filed

a pro se supplemental brief, also questioning whether the armed

robbery should have been considered, and further arguing that

the district court erred in failing to grant him reductions for

acceptance      of    responsibility      and    time    served,       and    that    the

Government      should    have   been     required      to    plead     the       relevant

conduct and prove it beyond a reasonable doubt.                        The Government

did not file a brief.        We affirm.

           Martin and his counsel both allege that the district

court   erred    in    finding    that    the    armed       robbery    was       relevant

conduct to the conspiracy conviction.                    We review the district

court’s   factual      findings     during      sentencing      for     clear       error.

United States v. Mehta, 594 F.3d 277, 281 (4th Cir. 2010).                            Our

review of the record supports the district court’s finding that

Martin, with fellow gang members, entered a personal residence

                                          2
and,   while   holding       the    residents    at       gunpoint,      stole    cash,

clothing, and video games.            We thus conclude that the district

court did not clearly err in holding that the armed robbery was

relevant conduct to the racketeering conspiracy.

            In accordance with Anders, we have reviewed Martin’s

pro se claims and the record in this case and have found no

meritorious issues for appeal.              We therefore affirm the district

court’s    judgment.         This   court     requires      that    counsel      inform

Martin, in writing, of the right to petition the Supreme Court

of the United States for further review.                        If Martin requests

that   a   petition    be    filed,   but     counsel     believes       that    such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                         Counsel’s motion

must   state   that    a     copy   thereof    was    served       on   Martin.         We

dispense    with      oral    argument      because       the    facts     and    legal

contentions    are    adequately      presented      in    the     materials      before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                         3